Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 203







Benjamin Newman, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130258







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Benjamin Newman, P.O. Box 5521, Bismarck, N.D. 58506-5521, petitioner and appellant; submitted on brief.



Dawn M. Deitz, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee; submitted on brief.

Newman v. State

No. 20130258



Per Curiam.

[¶1]	Benjamin Newman appealed from a district court order denying his second post-conviction relief application.  On appeal, Newman argues that the district court erred in summarily dismissing his application for post-conviction relief, raising issues of judicial misconduct, juror misconduct, ineffective assistance of counsel, denial of court access, prosecutorial misconduct, suppressed witnesses, and suppressed evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 
Newman v. State
, 2009 ND 57, 767 
N.W.2d
 529; 
State v. Newman
, 2007 ND 148, 738 
N.W.2d
 887; 
see also
 
Klose v. State
, 2008 ND 143, ¶ 10, 752 
N.W.2d
 192 (misuse of process precludes claims when the defendant inexcusably failed to pursue an issue on appeal and seeks review in a post-conviction relief application or failed to raise an issue in an initial post-conviction application and seeks review in a subsequent post-

conviction application); 
Smestad v. State
, 2011 ND 163, ¶ 6, 801 
N.W.2d
 691 (res judicata precludes post-conviction relief for claims or for variations of the same claims that have been fully and finally decided in a prior proceeding).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner